MEMORANDUM **
Oscar Roberto Valencia, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.G, § 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.
The BIA did not abuse its discretion in denying Valencia’s second motion to reopen as untimely and number-barred where he filed it over three years after the final order of removal, see 8 C.F.R. § 1003.2(c)(2), and where he failed to establish materially changed country conditions in El Salvador to qualify for the regulatory exception to the time and number limitations, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90 (evidence must be “qualitatively different” to warrant reopening).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.